Citation Nr: 1419038	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-38 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is unable to maintain a substantially gainful occupation as a result of his service connected disabilities.  When the Veteran filed his claim for TDIU he was service-connected for carpal tunnel syndrome (left) at 30 percent disabling, carpal tunnel syndrome (right) at 20 percent disabling, low back strain with sclerosis of the sacroiliac joint at 10 percent disabling, conjunctival actinic changes at 10 percent disabling, chondromalacia of the left knee at 10 percent disabling, and chondromalacia patella of the right knee status post medial meniscectomy at 10 percent disabling.  During the pendency of this appeal, his low back strain with sclerosis of the sacroiliac joint was increased to 20 percent disabling effective January 1, 2009.  Finally, he was service-connected for degenerative disc disease of the cervical spine during the pendency of this claim at 20 percent disabling effective November 2, 2006.  His combined disability rating is currently 80 percent.

After serving twenty years in the military, the Veteran worked as a shopkeeper from June 1994 to August 2005.  He has not worked since that time.  At his VA examination in May 2010, the examiner explained that the Veteran lost his job in 2005 because he lost the "job contract."  

Further development is necessary before a decision can be made in this appeal as the medical evidence is confusing and inadequate.  The Veteran has received treatment from "Dr. K." at the San Diego VA Medical Center (VAMC) for his back condition.  In July 2008, Dr. K. opined that "due to [the Veteran's] cervical degenerative disc disease and cervical spinal stenosis, he is unable to seek or maintain gainful employment."

The Veteran has also received physical therapy from a private physical therapist.  In February 2009, the physical therapist opined that the Veteran is not employable "due to his limited ability to look down, sit still, work at a computer, due to his neck problems.  He has difficulty focusing on tasks, when he is in pain."

The Veteran underwent a VA examination in January 2009 for his spine and joints.  At one point in the report, the examiner opined that "[t]here is no daily activity impairment and he is currently unemployed so there is no occupational impairment."  The examiner also noted that the Veteran "would have difficulty with repeated heavy bending and lifting."  In regards to the Veteran's carpal tunnel syndrome, the examiner opined that there is "no current occupational or daily activity impairment."  However, the examiner also noted that the Veteran "has limitations in his ability to obtain and retain employment as far as his multiple injuries are concerned.  He would be most suited for a desk job, with ability to stand and walk as needed."  This opinion is contradicted by the opinions of Dr. K. and the physical therapist.  Further, the opinion seems confusing as the examiner notes that the Veteran "has limitations" but does not address what those are in any detail and only specifies his opinion by indicating that the Veteran "would be most suited for a desk job."  Therefore, additional development is needed before adjudication of this appeal can proceed.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to ascertain whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities (carpal tunnel syndrome (left and right), degenerative disc disease of the cervical spine, low back strain with sclerosis, conjunctival actinic changes, chondromalacia patella of the left knee, and chondromalacia patella of the right knee), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.

The entire claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner should specifically discuss the other opinions summarized above, and should provide an explanation if he disagrees with those opinions.  

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


